Citation Nr: 9930612	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  94-31 687	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for a gynecological 
condition.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1979 to 
August 1983 and from March 1, 1991 to March 31, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.  The appellant is currently 
under the jurisdiction of the Denver, Colorado RO.  

The Board notes that in the appellant's February 1995 
hearing, the appellant raised the issue of entitlement to an 
increased rating for her service-connected scars, residuals 
of skin biopsies.  This issue has not been developed for 
appellate consideration and is referred to the RO for 
appropriate action.

The Board further observes that in a June 1998 rating action, 
the RO denied the appellant's claim of entitlement to service 
connection for glaucoma.  There is no indication from the 
information of record that the appellant filed a Notice of 
Disagreement (NOD).  Accordingly, this issue is not before 
the Board for appellate consideration.  See Grantham v. 
Brown, 111 F.3d 1156 (1997).In addition, the Board notes that 
in a May 1999 rating action, the RO granted the appellant's 
claim of entitlement to service connection for 
hypothyroidism, and assigned a 10 percent disabling rating.  
There is no indication from the information of record that 
the appellant has filed an NOD.  Therefore, the issues 
concerning the disability evaluation and effective date 
assigned for the service-connected hypothyroidism are in an 
appellate status before the Board.  Id.

FINDINGS OF FACT

1.  There is no competent medical evidence showing a nexus 
between the appellant's current allergies and service.  

2.  There is no competent medical evidence showing a nexus 
between the appellant's current gynecological condition and 
service.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for 
allergies is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The appellant's claim for service connection for a 
gynecological condition is not well grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At the outset, the Board notes that the appellant's service 
medical records do not include either the appellant's 
induction examination or her separation examination.  The 
records show that in December 1980, the appellant was treated 
after complaining of stomach problems.  At that time, she 
indicated that she was allergic to certain medications, 
including codeine and erythromycin.  The records also reflect 
that in January 1981, the appellant had a Copper Seven 
intrauterine device (IUD) placed in her uterus as a form of 
birth control.  According to the records, in February 1981, 
the appellant was treated after complaining of vaginal 
bleeding and abdominal pain over the past few days.  The 
appellant noted that she also had a fever.  The physical 
examination showed that the appellant had a "retroflexed" 
uterus which was nontender.  Ovaries were normal, and the IUD 
string was in place.  The appellant's abdomen was tender.  
The diagnosis was of viral enteritis.  

The appellant's service medical records show that in February 
1981, the appellant was treated after complaining of 
abdominal pain.  At that time, the examining physician noted 
that the appellant had an abnormal white blood cell count and 
antibiotics were subsequently prescribed.  The records 
further reflect that in March 1981, the appellant was treated 
after complaining of a fever and a yellow discharge for the 
past three days.  At that time, she indicated that she wanted 
her IUD removed because the string cut her partner.  The 
diagnoses included the following: (1) a yeast infection, and 
(2) possible pelvic inflammatory disease (PID).  The 
examining physician removed the IUD.  According to the 
records, the appellant was treated in December 1981 after 
complaining of a vaginal discharge with a bad odor.  The 
diagnosis was of vaginitis.  

The service medical records reflect that in August 1982, the 
appellant was treated after complaining of urinary frequency.  
At that time, it was noted that she was allergic to codeine, 
penicillin, erythromycin, aspirin, and wool.  She was 
diagnosed with a urinary tract infection (UTI).  According to 
the records, in December 1982, the appellant was treated 
after complaining of tearing in her left eye for the past 
three months.  The physical examination showed that the 
cornea was clear.  The assessment was of a questionable 
allergic reaction.  The records also include a private 
medical statement from E.R., M.D., dated in June 1983, which 
shows that at that time, Dr. R. indicated that the appellant 
should not work from June 22, 1983 to June 24, 1983, because 
she was pregnant and she had a viral syndrome.  The remaining 
records are negative for any complaints or findings of any 
gynecological problems or allergies.

Post-service medical records from Fort Hood, from January 
1984 to December 1991, show that starting in October 1985, 
the appellant received intermittent treatment for her 
rhinitis and sinusitis.  The records reflect that in January 
1990, the appellant was treated after complaining of sinus 
congestion and a cough for the past two months.  The 
diagnosis was of sinusitis.  The records further reflect that 
in April 1990, the appellant was treated for her rhinitis.  
At that time, the physical examination showed that the 
appellant's eyes were white with shiners, and that in regards 
to the appellant's nose, there was still moderate congestion.  
The appellant's chest was clear to auscultation and 
percussion.  The impression was of allergic rhinitis and 
conjunctivitis.  According to the records, in September 1991, 
the appellant was again treated for her rhinitis.  At that 
time, she noted that her immunotherapy had been complicated 
by large local reactions, and on one occasion, a systemic 
reaction.  The appellant noted that at present, she had 
congestion, nasal drainage, and episodic sneezing.  The 
physical examination showed that there was moderate 
congestion.  The diagnoses included the following: (1) 
history of asthma, and (2) active rhinitis and 
conjunctivitis, refractory to standard 
antihistaminic/decongestant therapy.  

The Fort Hood records also reflect intermittent treatment for 
the appellant's gynecological condition.  The records show 
that in December 1985, the appellant was treated after 
complaining of a vaginal discharge with a foul smell.  The 
appellant noted that she also had pelvic pain with 
intercourse and running.  She denied any fever or chills.  
According to the appellant, she had had the pelvic pain for 
approximately two years following her last delivery.  The 
diagnoses included the following: (1) gardnerella vaginitis, 
and (2) pelvic pain.  The records further show that in 
December 1991, the appellant was hospitalized and underwent a 
total vaginal hysterectomy, a left ovarian cystectomy, and a 
partial right salpingectomy.  At that time, she stated that 
she had a five year history of chronic pelvic pain, and that 
she had not responded to antiprostaglandin and/or 
immunotherapy.  Upon her discharge, she was diagnosed with 
the following: (1) left ovarian cyst, and (2) chronic pelvic 
pain.  

A private medical statement from B.T.M., D.O., dated in July 
1989, shows that at that time, Dr. M. indicated that he had 
recently treated the appellant for possible allergic 
rhinitis.  At that time, Dr. M. noted that according to the 
appellant, she had seasonal congestion, with a clear to 
yellow discharge, posterior nasal drainage, pruritus, 
sneezing, and associated ocular pruritus and grit beneath the 
upper eye lids.  Other complaints included chest tightness 
and fatigue, but no diagnosis of asthma, oral pain, poor 
sleep, frequent colds, and/or sinus headaches.  The appellant 
noted that she was awakened frequently at night with dyspnea 
and itchy eyes.  According to the appellant, her symptoms 
originated in 1983.  She reported that her symptoms were 
seasonal and that they were worse from May to September.  The 
appellant stated that "triggers" included air conditioning, 
bright lights, and flowers.  She indicated that she had 
"reactions" to codeine, penicillin, aspirin, and 
erythromycin.  

In Dr. M.'s statement, Dr. M. indicated that the physical 
examination of the appellant showed that in regards to her 
eyes, there was erythema with shiners and Dennie's lines.  
The appellant's nose was pale with moderate edema and clear 
mucous, and in regards to her oropharynx, there was erythema.  
The appellant's chest was clear to auscultation and 
percussion, and in regards to her cardiac system, there was 
normal sinus rhythm.  Skin testing to Central Texas inhalants 
showed significant positivity to grass and mountain cedar.  
The impression was of seasonal allergic rhinitis and 
conjunctivitis.  Dr. M. prescribed medication for the 
appellant.  

In March 1993, the appellant underwent a VA examination.  At 
that time, the appellant stated that she had a history of 
allergies to grass, trees, pollen, molds, certain 
medications, and "cat dander."  The appellant indicated 
that she broke out in hives on exposure to grass and weeds, 
and that her symptoms mostly appeared in the summer.  She 
noted that her symptoms included chronic nasal congestion, 
drainage, nasal itching, eye itching, and tearing.  According 
to the appellant, her symptoms had worsened ever since she 
had moved from Texas to Alaska.  The appellant indicated that 
when she lived in Texas, she had received allergy shots, but 
that since she had moved to Alaska, she had been unable to 
get the shots.  The physical examination showed that in 
regards to the appellant's nose, there was slight deviation 
of the nasal septum toward the right, and there was bogginess 
of the nasal mucosa, with chronic looking congestion and 
hypertrophy of the turbinates.  The paranasal sinuses were 
nontender and the throat was negative.  The appellant's lungs 
were clear.  The impression was of chronic allergic rhinitis 
and sinusitis, and medication allergies.  

In March 1993, the appellant underwent a VA gynecological 
examination.  At that time, the appellant gave a history of 
PID following the insertion of an IUD.  The appellant stated 
that all of her gynecological problems started around the 
time that she had had the IUD placed in her uterus.  
According to the appellant, her gynecological problems 
eventually resulted in a hysterectomy.  The physical 
examination showed that the appellant had a small cyst on the 
anterior vaginal wall.  The diagnoses included the following: 
(1) stress urinary incontinence secondary to childbirth, (2) 
anterior vulva cyst, and (3) chronic PID, total vaginal 
hysterectomy.  

In February 1995, a hearing was conducted at the RO.  At that 
time, the appellant testified that prior to her entrance into 
the military, she had allergies to certain medications.  
(T.4).  However, the appellant stated that she was not 
allergic to bugs, trees, grass, or dust.  (Id.).  The 
appellant indicated that soon after her induction, she 
developed allergies to grass and the like, and she started 
using allergy medications such as Sudafed.  (T.5).  According 
to the appellant, after her separation from the military, she 
continued to suffer from allergies.  (T.5,6).  The appellant 
reported that in regards to her gynecological problems, in 
approximately 1981, she had a Copper Seven IUD placed in her 
uterus for birth control.  (T.7).  She testified that soon 
after the IUD was inserted, she developed an allergic 
reaction to the copper.  (Id.).  However, the appellant 
stated that due to the fact that she worked in the dispensary 
with the doctor, the doctor would not remove the IUD because 
she was one of his employees.  (Id.).  Thus, according to the 
appellant, she had to wait for another doctor to come and 
remove the IUD, and that while she was waiting, she had to 
take antibiotics in order to fight the resulting infection.  
(Id.).  The appellant noted that she had to wait two months 
before the IUD was removed.  (Id.).  She indicated that after 
the IUD was removed, she developed gynecological problems 
such as recurring infections and cramping.  (T.8).  The 
appellant stated that she had chronic infections and pelvic 
pain, and that ultimately in 1991, she had a hysterectomy.  
(T.9,10).  According to the appellant, at the time of her 
hysterectomy, her doctor told her that the Copper Seven IUD 
had caused a lot of problems for women, and that in her case, 
the infections that she had developed due to the use of the 
Copper Seven IUD, had continued for a long time and were 
essentially the reason why she needed the hysterectomy.  
(Id.)  


II.  Analysis


The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that her claims for 
service connection for allergies and service connection for a 
gynecological condition, are well-grounded; that is, a claim 
which is plausible and capable of substantiation.  See 
38 U.S.C.A. § 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).  If the claim is not well grounded, the appeal must 
fail and there is no further duty to assist in developing the 
facts pertinent to the claim.  See Epps v. Gober, 126 F.3d 
1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (citing Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), 
and Caluza and Grottveit, both supra).  

To summarize, the appellant contends, in essence, that 
although she had allergies to certain medications prior to 
her enlistment, she was not allergic to trees, dust, grass, 
and the like.  The appellant maintains that her allergies did 
not begin until after her induction, and that following her 
separation from the military, she has suffered from chronic 
rhinitis and sinusitis.  She further contends that during 
service, she developed gynecological problems after a Copper 
Seven IUD was placed in her uterus for birth control.  
According to the appellant, after the IUD placement, she 
developed pelvic pain and infections.  The appellant 
maintains that after the removal of the IUD, she continued to 
suffer from chronic pelvic pain and infections.  She states 
that because of her chronic pelvic pain and infections, she 
ultimately had to have a hysterectomy.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, her opinion that her 
allergies and her gynecological condition are related to 
service is not competent evidence.  

Service connection for allergies

The Board notes that in the February 1994 rating action, the 
RO denied the appellant's claim for entitlement to service 
connection for allergies.  At that time, the RO stated, in 
essence, that the appellant's service medical records showed 
that the appellant's allergies existed prior to service, and 
that there was no evidence of record that the appellant's 
allergies were aggravated by service.  However, the Board 
notes that the appellant's induction examination, if in fact 
one was conducted, is not of record.  Therefore, the Board 
observes that where, as in this case, the report of entrance 
examination is unavailable, the Board must accord the 
appellant the presumption of soundness at service entry, 
absent clear and unmistakable evidence to the contrary.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994) (holding 
that if the entrance examination is unavailable, it cannot 
penalize the veteran in favor of whom all doubts are to be 
resolved).  Accordingly, in light of the above, since the 
appellant is entitled to the presumption of soundness at 
service entry, the question before the Board becomes whether 
the appellant's allergies were incurred in service.  

The appellant's service medical records show that in December 
1982, the appellant was treated after complaining of tearing 
in her left eye for the past three months.  The physical 
examination showed that the cornea was clear.  The assessment 
was of a questionable allergic reaction.  The Board notes 
that the first post-service medical evidence of any allergies 
is in October 1985, approximately two years after service.  
The Fort Hood medical records reflect that beginning in 
October 1985, the appellant received intermittent treatment 
for her allergic rhinitis and sinusitis.  In addition, in a 
private medical statement from Dr. B.T.M., dated in July 
1989, Dr. M. diagnosed the appellant with seasonal allergic 
rhinitis and conjunctivitis.  Moreover, the Board further 
notes that in the appellant's March 1993 VA examination, she 
was diagnosed with chronic allergic rhinitis and sinusitis, 
and medication allergies.  

While the above evidence shows that the appellant currently 
has allergies, there is no competent medical evidence which 
shows that the appellant's allergies are related to service.  
As previously stated, there must be medical evidence showing 
a nexus between an in-service injury or disease and the 
current disability for a well-grounded claim.  Moreover, the 
only evidence presented by the appellant that tends to show a 
connection between her in-service symptoms and her current 
ailment, is her own statements.  While her statements may 
represent evidence of continued symptomatology, they are not 
competent evidence that relates the present condition to that 
symptomatology and, under such circumstances, the claim is 
not well grounded.  See Savage, supra.  Accordingly, in the 
absence of a well grounded claim, the appellant's claim for 
service connection for allergies must be denied.  


Service connection for a gynecological condition

In the instant case, the appellant's service medical records 
show that in January 1981, the appellant had a Copper Seven 
IUD placed in her uterus, and in February 1981, she received 
treatment after complaining of vaginal bleeding and abdominal 
pain.  At that time, she was diagnosed with viral enteritis.  
The records further show that the appellant continued to 
complain of abdominal pain, and that after it was discovered 
that she had an abnormal white blood cell count, she was 
placed on antibiotics.  According to the records, in March 
1981, the appellant was treated after complaining of a yellow 
discharge, and she also noted that she wanted the IUD removed 
because the string cut her partner.  The IUD was removed and 
the appellant was diagnosed with a yeast infection and 
possible PID.  The records also reflect that in December 
1981, the appellant was diagnosed with vaginitis, and in 
August 1982, she was diagnosed with an UTI.  

In regards to post-service medical evidence of gynecological 
problems, the Fort Hood records show that from January 1984 
to December 1991, the appellant received intermittent 
treatment for gynecological problems, including vaginitis and 
pelvic pain.  According to the records, in December 1991, the 
appellant underwent a total vaginal hysterectomy, a left 
ovarian cystectomy, and a partial right salpingectomy.  After 
the appellant's operation, she was diagnosed with a left 
ovarian cyst and chronic pelvic pain.  In addition, in March 
1993, the appellant underwent a VA gynecological examination.  
At that time, she was diagnosed with the following: (1) 
stress urinary incontinence secondary to childbirth, (2) 
anterior vulva cyst, and (3) chronic PID, total vaginal 
hysterectomy.  

While the above evidence shows that the appellant currently 
has a gynecological condition, there is no competent medical 
evidence which shows that the appellant's gynecological 
problems are related to service.  As previously stated, there 
must be medical evidence showing a nexus between an in-
service injury or disease and the current disability for a 
well-grounded claim.  Moreover, the only evidence presented 
by the appellant that tends to show a connection between her 
in-service symptoms and her current ailment, is her own 
statements.  While her statements may represent evidence of 
continued symptomatology, they are not competent evidence 
that relates the present condition to that symptomatology 
and, under such circumstances, the claim is not well 
grounded.  See Savage, supra.  Accordingly, in the absence of 
a well grounded claim, the appellant's claim for service 
connection for a gynecological condition must be denied.  

The Board recognizes that in the appellant's February 1995 
hearing, the appellant testified, in essence, that when she 
had her hysterectomy, her physician told her that the Copper 
Seven IUD that had been inserted during service, had caused 
her to develop chronic infections and pelvic pain which 
ultimately resulted in her needing a hysterectomy.  (T.9,19).  
However, the Board observes that a statement by the appellant 
as to what a doctor told her is insufficient to establish a 
medical nexus.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  
Accordingly, although the appellant has presented lay 
evidence alleging that her she developed gynecological 
problems, including chronic pelvic pain and infections, after 
her Copper Seven IUD was removed, and that because of her 
gynecological problems, she ultimately had to have a 
hysterectomy, in light of the above, there is simply no 
competent medical evidence of record which supports her 
allegation.  

That notwithstanding, the Board has an obligation under 
38 U.S.C.A. § 5103(a) to advise the appellant of the evidence 
necessary to complete her application for VA benefits.  In 
this case, the appellant is hereby notified that, under the 
circumstances of this case, she must submit a medical 
statement from the physician who had treated her at the time 
of her hysterectomy, and the statement must be to the effect 
that her hysterectomy was related to the gynecological 
problems that she had developed because of her allergic 
reaction to the Copper Seven IUD.  As this medical evidence 
would be necessary to complete the appellant's application 
for service connection for a gynecological condition, the 
appellant is further advised that she has an obligation to 
attempt to obtain that evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 80 (1995); see also McKnight v. Gober, 131 F.3d 
1483, 1484-85 (1997) (adopting the United States Court of 
Veterans Appeals' interpretation of § 5103(a) in Robinette, 
supra).  

The Board recognizes that these claims are being disposed of 
in a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Likewise, the Board 
finds that the RO has advised the appellant of the evidence 
necessary to establish a well grounded claim.  Robinette, 8 
Vet. App. at 77-78.


ORDER

Entitlement to service connection for allergies is denied.  

Entitlement to service connection for a gynecological 
condition is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

